Citation Nr: 9916461	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the legs as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and his step-brother


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis Missouri, which denied the benefit 
sought on appeal.  In August 1998, the Board REMANDED the 
case to the RO for additional development.  That development 
has been completed, and the case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the legs is not 
recognized by the VA as a disease for which the Secretary has 
determined that a presumption of service connection on the 
basis of herbicide exposure is warranted.

2.  Any peripheral neuropathy of the legs the veteran may 
have was first demonstrated many years after service, and 
there is no competent medical evidence of record relating 
this condition to any incident of service, to include 
herbicide exposure therein. 


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy of 
the legs as a result of herbicide exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1998). 

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to Agent Orange during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  See 38 C.F.R. 
§ 3.309(e) (1998) (emphasis added).  The term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of onset.  
See 38 C.F.R. § 3.309(e), Note 2.

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & Supp. 1998). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must generally satisfy three elements for a claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In the present case, the veteran claims that he currently 
suffers from peripheral neuropathy of the legs that began in 
May 1967 after returning from Vietnam.  He maintains that he 
was treated for this condition at Fort McClellan and was 
placed on profile until his separation from service in June 
1968.  He reports that he was assigned to a clerical position 
during the remainder of his period of active military 
service.

Service medical records make no reference to any complaint, 
treatment or finding for peripheral neuropathy of the legs.  
These records also show that the veteran was placed on 
limited duty due to visual problems of the left eye, with no 
mention of peripheral neuropathy.  An October 1997 letter 
from the veteran's former First Sergeant relates that he 
recalled the veteran had numbness and tingling in the legs 
during service and was diagnosed with peripheral neuritis.  
He also relates that the veteran was placed on profile due to 
the diagnosed disorder and was retrained and performed 
clerical work thereafter.  However, the veteran's service 
medical and personnel records do not support these 
recollections, including the assertion that the veteran was 
retrained to perform clerical duties.  

VA outpatient treatment reports dated from March 1989 to June 
1998 reflect that the veteran was seen on several occasions 
for complaints of numbness of the right lower extremity.  
Reports from March and April 1989 show that the veteran 
reported an eight-year history of right knee pain and 
numbness of the leg with prolonged standing.  The diagnosis 
was possible lipoma of the right knee.  When seen in June 
1995, the veteran reported chronic pain and numbness of the 
right leg dating back to 1967.  The diagnosis was rule out 
degenerative joint disease of the lumbar spine.  

In a letter dated in December 1996, Michael W. Jarman, D.C., 
stated that he had treated the veteran for chronic low back 
pain with numbness of both lower extremities since December 
1992.  In a May 1997 letter, Dr. Jarman added that the 
veteran's symptoms were consistent with peripheral neuritis.  
Dr. Jarman, however, did not provide any opinion as to the 
etiology of the veteran's peripheral neuritis, and did not 
mention herbicide exposure as a possible cause.

Based on the foregoing, the Board finds that the veteran has 
not presented a well-grounded claim for service connection 
for peripheral neuropathy of the legs.  The record reflects 
that the veteran served in the Republic of Vietnam during the 
Vietnam era, and there is competent medical evidence 
demonstrating that he currently suffers from peripheral 
neuropathy of the legs.  Nevertheless, this condition is not 
among the diseases for which the Secretary of Veterans 
Affairs, under the Authority of the Agent Orange Act of 1991, 
has determined are associated with exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  In 
this regard, the Board notes that the veteran has not been 
diagnosed as having acute or subacute peripheral neuropathy 
as manifest within two years of discharge.  On the contrary, 
the evidence shows that his condition was first manifested 
many years after service separation and has been 
characterized as chronic.  Since acute and subacute 
peripheral neuropathy (present within two years of discharge) 
are the only neuropathies listed in section 3.309(e), service 
connection on a presumptive basis due to herbicide exposure 
is not warranted.  As such, service connection can only be 
established with proof of actual direct causation. 

However, as the veteran has also failed to present medical 
evidence linking his current peripheral neuropathy of the 
legs to service, or to exposure to herbicides, there is no 
basis for a grant of service connection on a direct basis.  
Despite the veteran's assertions, service medical records 
make no reference to any complaint or treatment for 
peripheral neuropathy of the legs.  Thus, no chronic 
disability was shown in service.  The record also reveals 
that the first documented post-service complaints of 
peripheral neuropathy were not until 1989, approximately 
twenty years after his separation from service.  In addition, 
none of the records of post-service treatment include a 
medical opinion relating the veteran's current peripheral 
neuropathy to his period of active military service, to 
include herbicide exposure therein.  While a June 1995 
treatment report includes the veteran's statement that his 
peripheral neuropathy had its onset in 1967, evidence which 
is simply a history recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence of the required 
nexus.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board also has considered various lay statements which 
claim that the veteran's peripheral neuropathy first began in 
service.  In a letter dated in October 1997, the veteran's 
former First Sergeant indicated that the veteran was in his 
company from May 1967 to June 1968, during which time the 
veteran had been placed on profile after being diagnosed with 
peripheral neuritis.  The Board also considered transcripts 
from two personal hearings held at the RO in May and 
September 1997, which include testimony from the veteran and 
his step-brother.  During these hearings, the veteran 
reiterated that he had been placed on profile from July 1967 
to June 1968 after being treated for peripheral neuropathy at 
Fort McClellan.  The veteran stated that he had reviewed 
those treatment reports while in service, but does not know 
why these records are currently not available.  He also 
admitted that he did not mention this condition at his 
service separation examination.

The Court has consistently held, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  The 
record does not reflect that the veteran, his step-brother or 
the veteran's former First Sergeant possess the medical 
training and expertise necessary to render an opinion as to 
either the cause or diagnosis of peripheral neuropathy of the 
legs.  Therefore, their lay statements standing alone cannot 
serve as a sufficient predicate upon which to find the claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
peripheral neuropathy of the legs as a result of herbicide 
exposure, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded.  Therefore, the VA has no further duty to assist 
the veteran in developing the record to support the claim for 
service connection for the claimed disability.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 
The Board also views the above discussion as sufficient to 
inform the veteran of the elements necessary to present a 
well-grounded claim for the benefit sought, and the reasons 
why the current claim has been denied.  Id.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for peripheral neuropathy of the legs as a 
result of herbicide exposure is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

